 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    SAMBA SOUMARE,

           Petitioner,
                                                     Case No. 18-cv-1001-bbc
      v.

    DANIEL WINKLESKI,

           Respondent.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Samba Soumare’s petition for writ of habeas corpus under 28 U.S.C.

§ 2254 and dismissing this case with prejudice.




           /s/                                                  2/21/2019
           Peter Oppeneer, Clerk of Court                       Date




 
